Citation Nr: 1328437	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-04 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 to May 
1955.  He also subsequently served with the Army National 
Guard of Puerto Rico until 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  In that 
decision, the RO determined that new and material evidence 
had not been received to reopen the Veteran's previously 
denied service connection claim for bilateral hearing loss.    

In July 2007 and April 2010, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  

In April 2012, the Board reopened the Veteran's service 
connection claim for bilateral hearing loss, based on the 
submission of new and material evidence, and remanded it for 
additional development to include the providing a VA 
examinations.  In February and May 2013, the Board again 
remanded the claim for clarification of the examination 
results.  

The Board finds that the AOJ substantially complied with the 
2007, 2010, 2012, and 2013 remand orders with respect to the 
claim decided herein; no further action is necessary in this 
regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(finding that only substantial compliance, rather than 
strict compliance, with the terms of a Board's remand 
directives is required; Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

As noted in prior Board decisions, the Veteran has raised 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU).  An October 2012 
memorandum by the AMC appears in the record that refers this 
issue to the RO.  However, as the claims file still does not 
reflect adjudication of the claim for TDIU, the Board will 
again REFER it to the Agency of Original Jurisdiction (AOJ) 
for appropriate action.  

The Board notes that, in addition to the paper claims file, 
there is a paperless claims file associated with the 
Veteran's claim.  An August 2013 review of the documents in 
such file reveals additional VA treatment records that have 
been considered by the AMC in October 2012, March 2013, and 
July 2013 supplemental statements of the case.  The 
remaining records in the virtual file are either duplicative 
of the evidence in the paper claims file or are irrelevant 
to the issues on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence of record does not show that the Veteran's 
currently manifested bilateral hearing loss has been chronic 
and continuous since service, or that it is etiologically 
related to his period of active military service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  Specifically, a February 
2003 letter, sent prior to the initial unfavorable rating 
decision, generally advised the Veteran of the evidence and 
information necessary to substantiate his service connection 
claim for hearing loss as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Letters sent to the Veteran in January 2011 and April 2012 
informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  Moreover, 
the 2011 and 2012 letters again advised the Veteran of the 
evidence and information necessary to substantiate a claim 
for service connection.  

Although the 2011 and 2012 letters were issued after the 
initial rating decision, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that VA 
can cure such a timing problem by readjudicating the 
Veteran's claim following the issuance of a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In the instant case, after the 2011 and 2012 
letters were issued, the Veteran's claim was readjudicated 
in supplemental statements of the case issued in February 
2012, October 2012, March 2013, and July 2013.  Therefore, 
any defect with respect to the timing of the VCAA notices 
has been cured.  

Relevant to the duty to assist, VA and private treatment 
records, as well as records from VA examinations conducted 
in November 2002 and May 2012, with March and July 2013 
addendums, have been obtained and considered.  However, the 
Board notes that, although the Veteran's May 1955 separation 
examination report is associated with the record, no other 
treatment or examination records from his active duty 
service or subsequent reserve service are associated with 
the claims file.  Although the Veteran has reported receipt 
of treatment from the VA Medical Center (VAMC) in Huntington 
immediately following service as well as receipt of 
disability benefits from the Social Security Administration 
(SSA), those records also have not been associated with the 
claims file.  These records are missing from the claims 
file, but there is documentation that the AOJ has made all 
appropriate attempts to recover them.  

In specific regard to the Veteran's active duty treatment 
records, the AOJ made multiple inquiries to confirm that the 
Veteran's record were lost as the result of fire.  In 
November 2000 and April 2008 letters, the AOJ also notified 
the Veteran as to the status of these records in accordance 
with 38 C.F.R. § 3.159 (d).  The AOJ also took appropriate 
steps to recover records of treatment and examination 
generated during the Veteran's National Guard service, to 
include contacting the Medical Records Section of the Puerto 
Rico National Guard.  A formal finding of unavailability was 
issued and the Veteran was advised of the status of his 
reserve records in a December 2011 letter.  In regard to the 
records of treatment that the Veteran contends occurred at 
the Huntington VAMC in 1995, the AOJ directly contacted the 
VAMC and requested a full search, but received a negative 
response-the Veteran was advised in June 2009 that those 
records could not be located.  The AOJ also made appropriate 
inquiries to the SSA to obtain copies of any pertinent 
records generated in regard to the Veteran's claim for 
disability benefits, but was advised by SSA that his folder 
had been destroyed.  The AOJ notified the Veteran in an 
April 2008 letter that his SSA records could not be 
obtained.  

When, as here, service records are lost or missing through 
no fault of the Veteran, VA has a heightened duty to 
consider the applicability of the benefit of the doubt rule 
and to assist a claimant in developing a claim.  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board finds that VA has 
met this heightened duty.  As multiple inquiries have been 
made to obtain the outstanding records and the AOJ has both 
been informed that no such records are available and has 
appropriately informed the Veteran - and the Veteran has not 
indicated that he possesses any copies of the outstanding 
records - the Board also finds that any further efforts to 
obtain these records would be futile.   

Neither the Veteran nor his representative have identified 
any additional, outstanding records pertinent to the claim 
herein decided that have not been requested or obtained.  
Further, he submitted a November 2012 form to VA requesting 
expedited processing of his claim - the form included an 
attestation that he did not have any additional evidence 
regarding his appeal.  Therefore, the Board finds that VA 
has satisfied its duty to assist.  

Additionally, the Veteran was afforded a VA audiological 
examination in May 2012 with addendum opinions issued in 
March and July 2013.  The Board finds that the VA 
examination, read with the addendum opinions, is adequate to 
decide the issue.  In this regard, the Veteran contended 
through his authorized representative in an April 2013 brief 
that the March 2013 addendum opinion did not provide a 
rationale for the opinion, and in response a second addendum 
opinion was requested pursuant to a May 2013 Board Remand.  
The Board notes that collectively, the VA examiner clearly 
stated that the opinions were based on review of the claims 
file and analysis the medical evidence therein.  Further, 
the opinions rendered regarding the relationship between the 
Veteran claimed hearing loss and reported acoustic trauma 
sustained in service were plainly rendered based on the 
examiner's medical training and clinical experience.  The 
Board notes that this examiner interviewed and examined the 
Veteran and also provided the 2012 opinion; the examiner's 
ultimate opinions considered all of the pertinent evidence 
of record.  Moreover, the examiner's opinions offer clear 
conclusions with supporting data as well as reasoned medical 
explanations connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination and opinion regarding the issue decided herein 
has been met.  

The Board remanded this case in June 2007, March 2010, April 
2012, February 2013, and in May 2013 in order for the AOJ to 
provide the Veteran with additional notice, determine 
whether or not he desired a hearing, ensure that all 
identified and available records were associated with the 
claims file, afford him examinations, and further develop 
the claim by assisting him in gathering any additional 
evidence that he may identify.  The record reflects that he 
has been provided legally adequate notice, that VA inquired 
as to whether or not he desired a hearing, that the AOJ made 
all appropriate efforts to obtain outstanding records and 
informed the Veteran of the status of missing record, and 
that the Veteran was afforded an examination in May 2012, 
with addendum opinions issued in March and July 2013.  The 
AOJ also issued June 2009, February 2012, October 2012, 
March 2013, and July 2013 supplemental statements of the 
case reflecting readjudication of the claim after each 
remand.  Therefore, the Board finds that the prior remand 
directives have been substantially complied with such that 
no further action is necessary in this regard.  See D'Aries, 
supra.  

Thus, the Board finds that VA has fully satisfied the duty 
to assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided). VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim.   

Factual Background

The Veteran's initial claim for hearing loss/ear trouble was 
filed in August 1995.  On a subsequent formal application 
form filed in November 1995, the Veteran indicated that he 
had been treated for hearing loss at Menonita Hospital since 
1990 and by Dr. E.V., since 1993.

The file does not contain the Veteran's complete STRs.  The 
only STR on file consists of the Veteran's May 1955 
separation examination report which indicates that clinical 
evaluation of the ears was normal and that hearing was 
15/15. 

In a letter issued to him by VA in November 2000, the 
Veteran was advised that his records may have been destroyed 
in a 1973 fire occurring at the National Personnel Records 
Center (NPRC).  In February 2002 an attempt to obtain any 
STRs was made, and in April 2002, a response from NPRC was 
received indicating that the records were fire related and 
that no STRs or SGOs (Surgeon General Officer's records) 
were available.  An additional search for records was made 
in September 2007.  In April 2008, a response from the 
National Personnel Records Center was received indicating 
that the records were fire related and that none were 
available.  In 2009, clinical records dated prior to 1957 
were sought; a reply from NPRC revealed that no such records 
were available.  Another search made in 2010 failed to yield 
any records.  A formal finding of unavailability of service 
treatment and personnel records from the Puerto Rico 
National guard was made in January 2012. 

Records indicated that the Veteran was treated for external 
otitis with swelling of the ear canal in October 1974.  He 
was treated for otitis media in January 1984.  In July 1985 
and July 1986 he was again treated for symptoms of left ear 
pain and swollen ear canal, diagnosed as external otitis.  

In December 1998, the Veteran underwent a VA audiological 
evaluation revealing bilateral hearing loss meeting the 
threshold requirements for a VA disability (as defined under 
38 C.F.R. § 3.385).  In March 1999, the Veteran underwent a 
VA audiological evaluation which revealed mild to severe 
mixed type hearing loss of the right ear, and moderately 
severe to severe mixed hearing loss of the left ear.  

VA records dated in 2000 reflect that the Veteran's medical 
problems included hearing loss.  In February 2002, he was 
seen for hearing aid repair.  An audiology assessment was 
conducted in August 2002, at which time a history of 
supperative otitis media was noted and the Veteran 
complained of having hearing loss and tinnitus for many 
years.  Mixed hearing loss and reduced speech recognition 
was shown bilaterally. 

In a November 2000 lay statement, the Veteran indicated that 
when he went to see Dr. V. in 1974, he was told that he had 
an ear perforation and hearing loss.

In November 2002, the Veteran underwent a VA ear 
examination.  Diagnoses of otitis media based on CT scan 
findings, and left Eustachian tube dysfunction, were made.  

A VA audio examination was also conducted in November 2002.  
The Veteran complained of progressive hearing loss and 
tinnitus since 1955 and gave a history of 18 months of 
artillery noise exposure and 19 years of monthly exposure to 
infantry noise while in the National Guard.  Testing 
revealed hearing impairment meeting the threshold 
requirements of 38 C.F.R. § 3.385.

A VA record dated in 2006 shows an assessment of hearing 
loss and mentions a finding of tympanic membrane refraction.  
In September 2008, the Veteran underwent an audiological 
assessment.  He gave a history of hearing loss for many 
years.  Left ear severe to profound sensorineural hearing 
loss was assessed, as was moderate to profound, mixed 
hearing loss of the right ear.  A complete hearing aid 
fitting was recommended.

The file contains a December 2008 certification from Dr. 
L.M.C., made in conjunction with the Veteran's request for 
some type of disability benefits.  The doctor described the 
Veteran's handicap as bilateral hearing loss and indicated 
that this began in 2002 or 2003, and had been treated in 
2008.  

In an April 2012 decision, the Board reopened the Veteran's 
service connection claim for bilateral hearing loss and 
remanded it to obtain an examination and opinion.  

The Veteran was afforded VA audiological examination in May 
2012.  The examiner opined that it was less likely as not 
(less than 50 percent probability) that the Veteran's 
bilateral hearing loss was related to his military service.  
The examiner explained that an audiogram in the file from 
12/18/1998 through 9/10/2008 evidenced bilateral hearing 
loss (moderate to severe in the right ear and severe to 
profound mixed hearing loss in the left ear).  The examiner 
mentioned that the Veteran reported having  middle ear 
problems in the left ear since 1953 while he was in active 
duty.  The examiner noted that there was no evidence of 
hearing loss or middle ear problems in the file attributable 
to military service during of the period of active duty, 
even after being exposed to high intensity noise levels.   

The examiner further explained that according to the medical 
evidence, middle ear pathology can cause hearing loss and 
the degree of hearing loss can change during time.  It was 
stated that current evaluation, revealed moderate to severe 
sensory hearing loss in the right ear and severe to profound 
mixed hearing in the left ear, and that the mixed hearing 
loss could be related with middle ear pathology like middle 
ear effusion or other type of middle ear condition.  The 
examiner noted that in this case, there is no evidence in 
the file that showed that the Veteran's hearing was affected 
by military noise exposure during his active duty period, 
also mentioning that the normal aging process must be 
considered since it can also result in irreversible hearing 
loss due to damage in inner ear structures.  The examiner 
opined that it was reasonable to conclude that the hearing 
loss is less likely than not related to the military noise 
exposure.

In a Remand issued in February 2013, the Board pointed out 
that the May 2012 VA audiological examiner failed to note 
that the Veteran was treated for external otitis in October 
1974 and left ear pain in July 1985.  It was further 
observed by the Board that the May 2012 VA audiological 
examiner's opinion that the Veteran's bilateral hearing loss 
was not related to his military service was inadequate, 
because the opinion is based on an inaccurate premise; 
explaining that  38 C.F.R. § 3.385 did not preclude service 
connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155 (1993).  In light of such findings by the Board a 
supplemental medical opinion was requested.

A supplemental opinion was issued in March 2013.  In that 
opinion the examiner rendered conflicting opinions, 
indicating both that "hearing loss is at least as likely as 
not related to the military noise exposure" and "the claimed 
condition was less likely than not [] incurred in or caused 
by the claimed in-service injury, event, or illness."  In 
that opinion, while the examiner discussed the Veteran's 
contentions of exposure to acoustic trauma in active duty 
service from 1953 to 1955, the examiner did not address the 
Veteran's contention that he also was exposed to additional 
noises during his reserve service that could have caused or 
aggravated hearing loss (see November 2002 VA audiology 
examination - noting that the Veteran reported "19 years of 
monthly exposure to infantry noise while in the National 
Guard.").  

In a Remand issued in May 2013, the Board determined that 
since the March 2013 opinion contained conflicting opinions 
and did not address whether or not any noise exposure during 
the Veteran's reserve service may have caused or aggravated 
hearing loss, another opinion was warranted.  The Board 
requested that the RO should return the claims file to the 
May 2012/March 2013 examiner for an addendum opinion and 
indicated that the RO should only arrange for further 
examination of the Veteran if that examiner is unavailable, 
or if further examination of the Veteran was deemed 
necessary.

In July 2013 another supplemental medical opinion was 
provided, based on review of the claims files.  The VA 
examiner opined that it was less likely as not (less than 50 
percent probability) that the Veteran's bilateral hearing 
loss was related to military noise exposure.  The examiner 
explained that an audiogram in the file from 12/18/1998 
through 9/10/2008 evidenced bilateral hearing loss (moderate 
to severe in the right ear and severe to profound mixed 
hearing loss in the left ear).  It was also noted that a VA 
evaluation of May 2012, showed moderate to severe 
sensorineural hearing loss in the right ear, and severe to 
profound mixed hearing loss in the left ear.  The examiner 
mentioned that the Veteran reported having  middle ear 
problems in the left ear since 1953 while he was in active 
duty.  The examiner noted that there was evidence in the 
claims file of a history of external and middle ear 
infections since October 1974, but no evidence of hearing 
loss or middle ear problems in the file attributable to 
military service during of the period of active duty, even 
after being exposed to high intensity noise levels.   


Analysis

The Veteran has claimed that he has hearing loss, for which 
service connection is warranted.  He maintains that this 
condition is related to acoustic trauma sustained during his 
period of active service and his reserve duty.  

At the outset, it appears that the Veteran's STRs in this 
case are unavailable, except for a May 1955 separation 
examination report.  In such a case, the Board's obligation 
to explain its findings and conclusions, and to consider 
carefully the benefit-of- the-doubt rule, is heightened.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992). The Board must 
point out, however, the O'Hare precedent does not raise a 
presumption that the missing medical records would, if they 
still existed, necessarily support the claim.   

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision when a veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995). 
Similarly, the case law does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to 
the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it 
is meant that an approximate balance of positive and 
negative evidence exists which does not satisfactorily prove 
or disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

With respect to the hearing loss claim, the provisions of 38 
C.F.R. § 3.385 define disability due to impaired hearing.  
For the purpose of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Hickson element (1) evidence of currently 
manifested hearing loss has been presented.  Specifically, 
upon VA audiological evaluations conducted between at least 
1998 and 2012, bilateral hearing disability as defined under 
38 C.F.R. § 3.385, was shown.

With regard to Hickson element (2), the Veteran has reported 
experiencing acoustic trauma in conjunction with his service 
in the United States Army.  Even acknowledging and 
establishing for purposes of this decision that the Veteran 
sustained acoustic trauma in service, the Board points out 
that acoustic trauma and noise exposure sustained in service 
are not, in and of themselves, disabilities subject to 
service connection under VA regulations.  

The Board notes that absolutely no hearing deficit was 
demonstrated in either ear as shown by the 1955 separation 
examination report, no matter what form that hearing 
examination took.  In fact, a hearing disability as defined 
under 38 C.F.R. § 3.385, was not initially shown until 
decades thereafter.  

A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but if not, 
there must then be shown by acceptable medical or lay 
evidence, characteristic manifestations of the disease to 
the required degree, followed without unreasonable time 
lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).  In this case, since bilateral hearing 
loss meeting the threshold requirements of 38 C.F.R. § 3.385 
was not initially shown until approximately 1998 or 1999, 
more than 40 years after the Veteran's separation from 
service; service connection on a presumptive basis is not 
warranted.  

When audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In this case, the Veteran has reported having a decades long 
history of hearing loss.  However, nowhere in the file has 
there been either credible lay or clinical presented 
revealing chronicity and continuity of hearing loss since 
1955, when the Veteran was discharged from service.  With 
regard to the decades-long evidentiary gap between active 
service and the earliest post-service findings of bilateral 
hearing loss, the lack of any evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first evidence of bilateral 
hearing loss is itself evidence which tends to show that 
hearing loss has not been chronic and continuous since 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a prolonged period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis).  

In a November 2000 lay statement, the Veteran indicated that 
when he went to see Dr. V. in 1974, he was told that he had 
an ear perforation and hearing loss.  While the file does 
reflect that the Veteran was treated for external otitis 
with swelling of the ear canal in October 1974, there was no 
mention of hearing loss at that time.  The Court has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not adequate because the connection between what 
a physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 
(1995).  Moreover, as to this lay evidence there is no way 
to confirm that any actual hearing disability for VA 
purposes was shown at that time, and moreover, the Board has 
reason to question the reliability of the Veteran's remote 
recollections offered decades after 1974.

In addition, the Veteran's assertions of long-term hearing 
loss were not presented until decades after his discharge 
from service and only after he filed a service connection 
claim in 1995.  As such, there is reason in this case to 
question the credibility of the lay information provided by 
the Veteran as to the onset, chronicity and continuity of 
his claimed hearing loss.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  Based on the total absence of any indications of 
hearing loss meeting the threshold disability requirements 
of 38 C.F.R. § 3.385 until over 40 years after the Veteran's 
discharge from service, coupled with the absence of credible 
lay evidence or any clinical evidence revealing evidence of 
hearing loss between 1955 and 1990 (as reported by the 
Veteran himself regarding his earliest treatment), 
chronicity and continuity of hearing loss since service is 
not established.  38 C.F.R. § 3.303(b) (2012).  

The critical issue in this case is whether the Veteran's 
currently manifested bilateral hearing loss is related to 
noise exposure sustained during service.  The requirement of 
an evidentiary showing of an etiological relationship has 
been repeatedly reaffirmed by the U.S. Court of Appeals for 
the Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service 
and the disability claimed.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Essentially, this is the third 
Hickson element.

Although the Veteran was not treated for or diagnosed with 
bilateral hearing loss during service or for many years 
after his discharge, the Board notes that the question is 
whether this condition is nevertheless at least as likely as 
not etiologically related to service or any incident 
therein, to specifically include acoustic trauma sustained 
in service.  38 C.F.R. § 3.303(d).  The record contains 
three medical opinions addressing this matter.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

In opinions issued in May 2012, March 2013 and July 2013, a 
VA examiner consistently concluded that it was less likely 
as not (less than 50 percent probability) that the Veteran's 
bilateral hearing loss was related to military noise 
exposure.  The examiner explained that an audiogram in the 
file from 12/18/1998 through 9/10/2008 evidenced bilateral 
hearing loss (moderate to severe in the right ear and severe 
to profound mixed hearing loss in the left ear).  It was 
also noted that a VA evaluation of May 2012, showed moderate 
to severe sensorineural hearing loss in the right ear, and 
severe to profound mixed hearing loss in the left ear.  The 
examiner mentioned that the Veteran reported having middle 
ear problems in the left ear since 1953 while he was in 
active duty.  The examiner noted that there was evidence in 
the claims file of a history of external and middle ear 
infections since October 1974, but no evidence of hearing 
loss or middle ear problems in the file attributable to 
military service during of the period of active duty, even 
after being exposed to high intensity noise levels.  Age was 
also noted as a factor in one of the opinions.  These 
opinions are found to carry significant weight, as they were 
based on a comprehensive review of the lay and clinical 
evidence on file dated from the Veteran's period of service, 
forward; and were supported by clinical evidence and facts 
pertaining to this specific case.    

After carefully reviewing this evidence, the Board finds no 
adequate basis to reject these competent medical opinions 
which are unfavorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. 
App. 22, 26 (1998).  Moreover, the file does not contain any 
competent medical evidence which rebuts the 2012 and 2013 VA 
opinions or otherwise diminishes their probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In addition, the lay assertions from the Veteran as to the 
etiology of his bilateral hearing loss (service related due 
to acoustic trauma sustained therein) are beyond his 
competence as a lay person to make and are not consistent 
with the objective evidence of record, which does not 
establish continuity and chronicity of hearing loss since 
service or a nexus between currently manifested hearing loss 
and acoustic trauma sustained in service.  See Davidson v. 
Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Overall, the evidence is not in relative equipoise, as there 
is evidence of normal hearing acuity at separation from 
service in 1955, and a more than 40-year gap between the 
Veteran's discharge from service and initial indications of 
bilateral hearing loss meeting the threshold requirements of 
38 C.F.R. § 3.385.  Moreover, the most probative evidence of 
record addressing the etiology and onset of the Veteran's 
hearing loss weighs against service incurrence.  Although 
the Veteran is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit 
sought on appeal is therefore denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


